Title: To Alexander Hamilton from Ebenezer Massey, 10 April 1799
From: Massey, Ebenezer
To: Hamilton, Alexander


          
            Sir
            Fort Mifflin 10th April 1799.
          
          I am ordered by the department of war, to Inclose you the Certificate of Thomas Curry Mattross in the first Regiment of Artillerists & Engineers who is unfit for scervice—when Captain Elliott left this post, he desired me to make you a return of the Quater Masters, Ordinance, an Military Stores, my Indisposition has been such, that it has been impossable for me to comply with his request. I am getting much better, and shall certainly send the return in a few days
          I have the Honor to be with the Highest respect—your Obt Hbl Ser
          
            Ebenr. Massey
            Captain of Artil
            Commding
          
        